IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,655


EX PARTE DAVID RAY GRANTHAM Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-0197-00-A IN THE 114TH DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful
possession of a firearm by a felon and sentenced to sixty years' imprisonment as a habitual offender.
Tex. Pen. Code § 12.42(d). The Twelfth Court of Appeals affirmed his conviction. Grantham v.
State, No. 12-00-00270-CR (Tex. App.-Tyler, delivered February 5, 2003, pet. ref'd).  
	Applicant contends, among other things, that his sentence is illegal because his previous
convictions were not sequential. Tex. Pen. Code § 12.42(d). In its findings, the  trial court concluded
that Applicant's sentence is illegal and recommended that we grant Applicant a new punishment
hearing. We agree. Accordingly, relief is granted. The sentence in Cause No. 114-0197-00-A in the
114th Judicial District Court of Smith County is vacated, and Applicant is remanded to the Sheriff
of Smith County for a new punishment hearing.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: April 18, 2007
Do Not Publish